                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
LEIGHTON D. LINDSEY,
                                                                    ORDER
                           Plaintiff,
                                                                 18-cv-1018-bbc
              v.

RENEE SCHUELER, MAUREEN WHITE,
MICHAEL DITTMANN, ANGELICA ROWEN-FOX,
TERESA GAIER, SHANE HINTON AND JOSHUA CRAFT,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       On February 18, 2020, I entered an order explaining to pro se plaintiff Leighton D.

Lindsey that if he did not respond to defendant’s motion for summary judgment by March

3, 2020, I would dismiss his case with prejudice for failure to prosecute under Rule 41 of the

Federal Rules of Civil Procedure. March 3 has passed, and plaintiff has not filed anything

in response to defendants’ motion or the court’s order. Therefore, I will dismiss this case.



                                          ORDER

       IT IS ORDERED that plaintiff Leighton D. Lindsey’s claims are DISMISSED WITH




                                              1
PREJUDICE for his failure to prosecute them. The clerk of court is directed to enter

judgment for defendants and close this case.

      Entered this 9th day of April, 2020.



                                         BY THE COURT:
                                         /s/

                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                               2
